Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 1 of 9 PageID #: 1904




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:19-CR-40003-04-KES

                   Plaintiff,

       vs.                                       ORDER DENYING MOTION
                                               FOR COMPASSIONATE RELEASE
BRANDON ALAN WATTERS,

                   Defendant.


      Defendant, Brandon Alan Watters, moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 305. Plaintiff, the United States of

America, opposes the motion. Docket 325. For the following reasons, the court

denies Watters’ motion for compassionate release.

                                 BACKGROUND

      On August 15, 2019, Watters pleaded guilty to conspiracy to distribute a

controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dockets

168, 177. On November 4, 2019, the court sentenced Watters to 120 months in

custody and 5 years of supervised release. Docket 240; Docket 241 at 2-3. On

November 5, 2020, the court reduced Watters’ sentence to 60 months in

custody followed by five years of supervised release. Docket 302 at 2-3.

      Watters is incarcerated at the United States Penitentiary Leavenworth

(USP Leavenworth) in Leavenworth, Kansas. Docket 305 at 3. The total

population at USP Leavenworth is 1,541 persons. Fed. Bureau of Prisons,

https://www.bop.gov/locations/institutions/lvn/ (last visited Feb. 8, 2021). As

of February 8, 2021, there are currently 43 active COVID-19 cases among USP
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 2 of 9 PageID #: 1905




Leavenworth’s inmates and staff, two inmate deaths from COVID-19, and 728

inmates and five staff have recovered from COVID-19. See BOP: COVID-19

Update, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited Feb. 8, 2021).

      Watters is 26 years old. Docket 314 at 51. Watters claims that due to his

severely weakened immune system as a result of his drug abuse, he is more

vulnerable to COVID-19. Docket 305 at 3.

      On September 25, 2020, Watters wrote a letter to the warden requesting

he be considered for compassionate release due to COVID-19. Docket 314 at

54-57. The warden denied Watters’ request on October 27, 2020. Id. 314 at 59;

Docket 306 at 3. On November 23, 2020, Watters filed a pro se motion with the

court for relief under the First Step Act. Docket 305.

                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit incarcerated defendants in certain circumstances to

file motions with the court seeking compassionate release. Id. § 603(b)(1).

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a reduction in sentence must take into consideration

the 18 U.S.C. § 3553(a) sentencing factors and be consistent with applicable


                                        2
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 3 of 9 PageID #: 1906




policy statements issued by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(1)(A).

      The Sentencing Commission’s policy statement, which was adopted

before the FSA was passed, requires both “extraordinary and compelling

reasons” to warrant a sentence reduction and that the defendant not pose a

danger to the safety of others.” USSG § 1B1.13(1)-(2) (Nov. 2018). The burden

to establish that a sentence reduction is warranted under 18 U.S.C. § 3582(c)

rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th

Cir. 2016).

      Watters argues that the global COVID-19 crisis and his susceptibility to

illness satisfies the “extraordinary and compelling reasons” standard under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 305 at 6-9; Docket 314 at 55.

I.    Administrative Exhaustion

      Previously, only the BOP Director had the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Watters submitted a request for compassionate release due to COVID-19

on September 25, 2020. Docket 314 at 54. The warden denied the request on


                                        3
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 4 of 9 PageID #: 1907




October 27, 2020. Id. at 59; Docket 306 at 3. Having presented his request to

the warden and being denied, and hearing no objection from the United States,

the court will presume Watters has satisfied the administrative exhaustion

requirement and review the matter on the merits. 1

II.   Extraordinary and Compelling Reasons

      Though section 3582(c)(1)(A)(i) provides for compassionate release upon a

showing of “extraordinary and compelling reasons,” Congress did not define

what constitutes “extraordinary and compelling.” See 28 U.S.C. § 994(t).

Rather, the Sentencing Commission was directed to describe what should be

considered extraordinary and compelling reasons and fashion “the criteria to be

applied and a list of specific examples.” Id. As directed, the Sentencing

Commission did so by limiting “extraordinary and compelling reasons” to four

scenarios. USSG § 1B1.13, comment. n.1(A)-(C). The four scenarios pertain to a

defendant’s (1) terminal illness, (2) debilitating physical or mental health

condition, (3) advanced age and deteriorating health in combination with the

amount of time served, and (4) compelling family circumstances. Id. A fifth

catch-all category also exists for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. USSG § 1B1.13,

comment. n.1(D).



1The warden’s response states that if Watters is not satisfied with the decision,
he may commence an appeal through the administrative remedy process.
Docket 314 at 59. There is no indication that Watters appealed the decision
administratively.
                                         4
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 5 of 9 PageID #: 1908




      The Sentencing Commission’s guidance in § 1B1.13 was provided prior

to the passage of the FSA amending section 3582(c)(1)(A) and has not been

updated because the commission lacks a quorum. See United States v. Beck,

425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As the Sentencing Commission

lacks a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely

there will be a policy statement applicable to [compassionate-release] motions

brought by defendants in the near future.”). As a result, district courts are left

to determine whether the previous policy statement still applies. See United

States v. Rodd, Criminal No. 13-230, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 4:05-CR-00227-1, 2020 WL 2091802, at *5-

6 (S.D. Iowa Apr. 29, 2020).

      Because the FSA changed the way a compassionate release motion may

be brought, “several district courts have concluded that the discretion vested in

the BOP Director under the catch-all provision now belongs coextensively to

federal judges.” United States v. Condon, 458 F. Supp. 3d 1114, 1118 (D.N.D.

2020) (citing United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,

2019); Beck, 425 F. Supp. 3d at 578-80; United States v. Cantu, 423 F. Supp.

3d 345, 352-53 (S.D. Tex. 2019)); see also United States v. Rivernider, 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020). This uncertainty has not yet been

addressed by the Eighth Circuit. See United States v. Loggins, 966 F.3d 891,

892 (8th Cir. 2020) (“We need not decide whether the statute supersedes the

policy statement in this respect. . . .”); United States v. Rodd, 966 F.3d 740,

747 (8th Cir. 2020) (“We need not determine whether the district court erred in


                                         5
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 6 of 9 PageID #: 1909




adhering to the policy statements in § 1B1.13.”).

      Watters contends that due to his severely weakened immune system as a

result of past drug abuse, he is more vulnerable to COVID-19, therefore

satisfying the “extraordinary and compelling reasons” standard under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 305 at 6-9; Docket 314 at 55. Though Watters

did not specifically address the categories of “extraordinary and compelling

reasons” under USSG § 1B1.13, the court will analyze his circumstances under

the medical conditions category, USSG § 1B1.13 comment note 1(A), and the

catch-all provision, USSG § 1B1.13 comment note 1(D).

      Assuming the court’s discretion to consider compassionate release is at

least as broad as the outdated policy statement of the Sentencing Commission,

Watters has failed to show that his reasons for release rise to the level of

“extraordinary and compelling” circumstances justifying a reduction in

sentence.

      A.    Medical Conditions Category, Note 1(A)

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(CDC) has identified the following conditions as ones that do pose an increased

risk of severe illness from COVID-19: cancer, chronic kidney disease, chronic

obstructive pulmonary disease, Down syndrome, heart conditions,

immunocompromised state from organ transplant, obesity (a BMI of 30 or

higher), pregnancy, sickle cell disease, smoking, and Type 2 diabetes. People

with Certain Medical Conditions, Ctrs. for Disease Control & Prevention,


                                         6
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 7 of 9 PageID #: 1910




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-

at-higher-risk.html (updated Dec. 29, 2020). The CDC advises that other

medical conditions might pose an increased risk of severe illness from COVID-

19, including, moderate to severe asthma, cystic fibrosis, hypertension or high

blood pressure, liver disease, being overweight, Type 1 diabetes, and several

others. Id.

      The court has reviewed the medical records submitted in this case.

Watters’ medical conditions include myopia and dermatitis. Docket 314 at 28.

None of Watters’ medical conditions are among those identified by the CDC as

increasing or potentially increasing the risk of severe illness from COVID-19.

His medical records also reflect minimal clinic visits and prescribed

medications, which leads the court to believe that Watters is generally healthy.

See id. at 1. Neither is there any indication that his medical conditions prevent

Watters from providing self-care within the correctional facility.

      It is understandable that Watters is concerned about his health in the

age of COVID-19, and the court does not minimize those concerns. Recently

the Bureau of Prisons has implemented a COVID-19 vaccination plan and has

begun administering vaccines to inmates and staff. See BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last visited Feb. 8, 2021). As of February

8, 2021, 39,288 doses have been administered. Id. The court concludes

Watters’ health concerns coupled with the present conditions at FPC

Leavenworth do not establish extraordinary and compelling reasons for his

early release.


                                        7
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 8 of 9 PageID #: 1911




       B.    Catch-all Category, Note 1(D)

       Review under the catch-all category in Note 1(D) does not result in a

different outcome. The catch-all category allows for release if there are

extraordinary and compelling reasons other than, or in combination with,

those identified in 1(A) through 1(C). USSG § 1B1.13, comment. n.1(D). The

court has considered Watters’ motion and the information on file. After

considering the ongoing COVID-19 pandemic combined with Watters’

arguments, the court is not convinced that extraordinary and compelling

reasons exist to release Watters from custody early. In sum, Watters has not

demonstrated extraordinary and compelling reasons for relief.

III.   Sentencing Factors of § 3553(a)

       Although the court need not consider the 3553(a) factors because

Watters’ circumstances fail to meet the high bar of “extraordinary and

compelling reasons” warranting a sentence reduction, such sentencing factors

underscore the point.

       The sentencing factors in § 3553(a) do not weigh in favor of a reduction.

Watters pleaded guilty to conspiracy to distribute a controlled substance.

Dockets 168, 177. Watters received an ounce of methamphetamine from his

co-conspirator each week until his arrest in 2018. Docket 233, ¶ 26. At the

time of his arrest, methamphetamine was discovered in his possession. Id.

Additionally, he admitted to conducting a minimum of 30 methamphetamine

transactions with his co-conspirator. Id. Over 1.7 kilograms of

methamphetamine were attributed to the defendant. Id. ¶ 51. The total offense


                                        8
Case 4:19-cr-40003-KES Document 331 Filed 02/08/21 Page 9 of 9 PageID #: 1912




level was calculated as 31, and Watters had 7 scorable history points resulting

in criminal history Category IV. Id. ¶¶ 65, 78-79. The guideline range for his

sentence was 151 to 188 months in custody. Id. ¶103. The court sentenced

him below his guideline range to the mandatory minimum of 120 months in

custody. Docket 241 at 2. Later, the court reduced Watters’ sentence by half to

60 months. Docket 302.

      Watters has served approximately 48% of his statutory term. Docket 314

at 53. His home detention eligibility date is August 22, 2022. Id. at 52. After

careful consideration, the court concludes Watters’ sentence of 60 months in

custody with five years of supervised release continues to be appropriate for the

seriousness of the offense to which he pleaded guilty.

                                 CONCLUSION

      Watters has failed to satisfy the extraordinary and compelling reasons

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 305) is denied.

      Dated February 8, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        9
